SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Brown Advisory Funds Address of Principal Business Office: 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 Telephone Number (including area code): (410) 537-5400 Name and Address of Agent for Service of Process: David M. Churchill, President and Principal Executive Officer Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 With Copies to: Patrick W.D. Turley Dechert LLP 1treet, NW Washington, DC 20006 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of form N-8A: Yes [X] No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the city of Baltimore and the State of Maryland on the4th day of May, 2012. Brown Advisory Funds By: /s/ David M. Churchill David M. Churchill President and Principal Executive Officer Attest: /s/ Tyler J.Mills Tyler J. Mills Vice President
